The decisions of the court respecting this point of practice, have not been uniform, to the prejudice of suitors. I think it is now settled upon principles of reason and common sense which will abide. It was determined and published as a rule of this court, that copies of the records of tlie courts in the other states must be under the seal of the court, attested by the clerk; with a certificate from some one of the judges at least, that he was clerk of the court. This was before the law of Congress upon this subject, was published.